In a coram nobis proceeding, defendant appeals from an order of the County Court, Orange County, dated December 13, 1962, which denied without a hearing his second (the present) application to vacate a judgment of said court, rendered March 24, 1958 on his plea of guilty, convicting him of robbery in the first degree, unarmed, and imposing sentence. Order reversed on the law and matter remitted to the County Court, Orange County, for a hearing and for further proceedings not inconsistent herewith. No questions of fact were considered. The instant petition sufficiently alleges that the District Attorney in a conversation with defendant induced him to plead guilty on the promise that other pending warrants would be “ dropped,” and that they were not “ dropped.” The opposing papers contain no explanation or denial of this transaction. Hence, an issue of fact is raised as to whether the plea was procured by false promises of leniency made by representatives of the State (see People v. Picciotti, 4 N Y 2d 340; People v. Emmons, 17 A D 2d 1029; People v. Hughes, 8 A D 2d 302; cf. People v. Bichetti, 302 N. Y. 290). That issue was not passed upon in the prior application for coram nobis (16 A D 2d 704 [motion for leave to appeal to Court of Appeals denied by Fuld, J.]). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.